F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 10 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    LENA B. FERGUSON,

                Petitioner-Appellant,

    v.                                                   No. 99-3214
                                                    (D.C. No. 95-CV-3323)
    DAVID MCKUNE, Warden;                                  (D. Kan.)
    ATTORNEY GENERAL OF THE
    STATE OF KANSAS,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Lena B. Ferguson appeals the district court’s dismissal without

prejudice of her 28 U.S.C. § 2254 habeas petition for failure to exhaust state

remedies. The district court granted her a certificate of probable cause and

permission to proceed in forma pauperis.       1
                                                    For the reasons that follow, we reverse

and remand.

       The facts have been set forth at length by the Supreme Court of Kansas and

the federal district court and will not be reiterated here.       See State v. Ferguson ,

864 P.2d 693, 695-96 (Kan. 1993); Fed. R., File #2, Doc. 55 (Memorandum and

Order dated June 7, 1999). In brief, petitioner was convicted by a Kansas state

court jury in 1991 for aggravated arson and felony murder of her ex-husband, and

was sentenced to fifteen years to life with a concurrent term of life imprisonment,

respectively. Petitioner was represented by Ronald Wurtz, then with the Kansas

Public Defender’s Office, in all pre-trial, trial, and post-trial proceedings, up to

her appeal. Petitioner’s conviction was affirmed by the Kansas Supreme Court on

direct appeal, see Ferguson , 864 P.2d 693, in the context of which she was

represented by a different attorney, also with the Kansas Public Defender’s

Office.




1
       Pursuant to the Supreme Court’s recent decision in Slack v. McDaniel ,
120 S. Ct. 1595, 1602-03 (2000), petitioner would now be required to obtain
a certificate of appealability.

                                              -2-
       Petitioner then filed this habeas petition in federal district court, claiming

the state court: (1) violated her right to due process when it found her competent

to stand trial; (2) denied her right to counsel and due process of law by denying

her counsel’s motion to withdraw (the Sixth Amendment claim); and (3) violated

her Fifth Amendment privilege against self incrimination by admitting certain of

her statements. In support of her Sixth Amendment claim, petitioner submitted

two affidavits, one from herself and one from Mr. Wurtz. Based in part on these

affidavits, respondents argued in their answer that petitioner failed to exhaust her

state remedies as to her ineffective assistance of counsel claim.

       Thereafter, the magistrate judge held an evidentiary hearing on the

exhaustion issue and recommended that petitioner’s habeas petition be dismissed

in its entirety for her failure to exhaust her Sixth Amendment claim. The district

court issued a decision adopting the magistrate judge’s recommendation.        See

Fed. R., File #1, Doc. 50 (District Court Order dated March 12, 1999). Petitioner

then moved to amend or alter judgment. The district court issued a second, more

comprehensive decision, reaching the same result and clarifying its previous

order. 2 Id. , File #2, Doc. 55.


2
       In the first decision, the district court stated that petitioner’s additional
evidence presented in the context of her habeas proceedings was not addressed in
the Kansas Supreme Court’s decision and “[t]hus, it does not appear that this
additional information was considered during petitioner’s direct appeal.” Fed. R.,
                                                                           (continued...)

                                          -3-
       On appeal, petitioner argues that she exhausted her state remedies on her

Sixth Amendment claim because no “new” evidence or facts were presented at her

§ 2254 evidentiary hearing, Mr. Wurtz repeatedly raised the issue of their

irreparable breakdown to the trial court, and she presented her Sixth Amendment

claim to the Kansas Supreme Court on direct appeal. In addition, petitioner

argues that she will be barred from collaterally attacking her conviction in a state

proceeding, pursuant to Kan. Stat. Ann. § 60-1507, because she has already raised

her Sixth Amendment claim to the Kansas Supreme Court on direct appeal.

       “In reviewing the denial of a habeas corpus petition, we review the district

court’s . . . legal conclusions de novo.”    Rogers v. Gibson , 173 F.3d 1278, 1282

(10th Cir. 1999), cert. denied , 120 S. Ct. 944 (2000). The principles of

federal-state comity require that a habeas petitioner exhaust available state court

remedies before seeking redress in federal court.      See Picard v. Connor , 404 U.S.
270, 275-76 (1971); see also 28 U.S.C. § 2254(b)(1)(A). In order to be fairly

presented, the claims raised to the state appellate court must be the “substantial

equivalent” of the claims raised in the federal habeas petition.    See Picard ,

404 U.S. at 278. If there are unexhausted state remedies for any claim in the



2
 (...continued)
File #1, Doc. 50 at 7. The district court granted petitioner’s motion to amend or
alter judgment, based on petitioner’s argument that it had erred in making the
above statement.

                                             -4-
habeas petition, the district court must dismiss the entire mixed petition.         Rose v.

Lundy , 455 U.S. 509, 510, 522 (1982). Dismissal is not required, however, if the

new evidence uncovered in the context of a habeas proceeding supplements rather

than fundamentally alters the claim considered in the state courts.           See Vasquez v.

Hillery , 474 U.S. 254, 260 (1986);    see also Jones v. Hess , 681 F.2d 688, 694

(10th Cir. 1982) (explaining the claim is not exhausted if it is “in a significantly

different and stronger posture than it was when the state courts considered it”).

       “[T]he Supreme Court has held that if a petitioner ‘failed to exhaust state

remedies and the court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims

procedurally barred’ the claims are considered exhausted and procedurally

defaulted for purposes of federal habeas relief.”      Thomas v. Gibson , No. 99-5030,

2000 WL 986587, at *5 (10th Cir. July 18, 2000) (quoting         Coleman v. Thomas ,

501 U.S. 722, 735 n.1 (1991)). “On habeas review, this court does not address

issues that have been defaulted in state court on an independent and adequate

state procedural ground, unless the petitioner      can demonstrate cause and prejudice

or a fundamental miscarriage of justice.”        English v. Cody , 146 F.3d 1257, 1259

(10th Cir. 1998).

       Here, petitioner did raise her Sixth Amendment claim to the Kansas

Supreme Court. The issue is whether her claim on habeas is the same as that


                                             -5-
presented to the Kansas Supreme Court. This court’s decision in       Demarest v.

Price , 130 F.3d 922 (10th Cir. 1997), is instructive. In   Demarest , this court

considered whether the petitioner exhausted his ineffective assistance of counsel

claim when he presented evidence at the habeas proceedings (comprising new

expert testimony and changed testimony from two key witnesses) that he had not

presented to the state court. In holding that he had not exhausted the claim, this

court started with the established premise that “‘[f]air presentation’ of a

prisoner’s claim to the state courts means that the substance of the claim must be

raised there.”   Id. at 932. This court then went on to explain that “although a

habeas petitioner will be allowed to present ‘bits of evidence’ to a federal court

that were not presented to the state court that first considered his claim, evidence

that places the claims in a significantly different legal posture must first be

presented to the state courts.”   Id. (quotations omitted). Based on the quantum

and quality of the petitioner’s evidence, this court concluded that the evidence did

alter and strengthen his claim.    See id. at 933.

       Accordingly, whether petitioner exhausted her Sixth Amendment claim

turns on a comparison between what she presented to the state courts and what

she presented to the federal district court, as well as the impact of any difference

in the presentation. We discuss below the reasons Mr. Wurtz gave to the trial

court for his motions to withdraw, Mr. Wurtz’s and petitioner’s testimony in the


                                             -6-
context of the state hearing on that motion, petitioner’s brief to the Supreme

Court of Kansas, and that court’s decision. We then compare this with the

testimony elicited in the course of these habeas proceedings.

      Mr. Wurtz’s motions to withdraw in the trial court

      Mr. Wurtz sought to withdraw as counsel repeatedly and, hence, the trial

record is replete with his statements detailing the breakdown in communications

between petitioner and himself. Mr. Wurtz first moved to withdraw on April 16,

1991, stating in his motion that petitioner “has no confidence in her present

counsel or in any counsel who is employed by the Public Defender’s office. Said

conflict and absence of confidence is so serious that the attorney-client

relationship is so adversely affected that there is effectively no counsel for the

accused.” State R., Vol. I at 91. Petitioner’s distrust, thus characterized, became

the touchstone of the trial court’s denial of the motion to withdraw as well as the

Kansas Supreme Court’s rejection of petitioner’s Sixth Amendment claim. As

discussed below, however, there were additional reasons underlying petitioner’s

inability to cooperate with her trial counsel. The additional reasons, and their

further exposition in these habeas proceedings, are critical to our state exhaustion

analysis.

      At a motion hearing on April 17, 1991, Mr. Wurtz’s opening remarks to

the trial court again referenced petitioner’s feeling that state employees have an


                                          -7-
“inherent conflict of interest.” State R., Tr. of Mtn. to Withdraw (April 17, 1991)

at 4. He went on, however, to characterize her antipathy as “deeper than that” but

stated that he was “unable to enlighten the Court as to what [was] the problem.”

Id. He stated that in his “professional opinion she has a defense in this case

which a jury should be allowed to decide.”         Id. at 5. Thereafter, the trial court

heard testimony from petitioner, during the course of which, she gave the

following reasons for her inability to work with Mr. Wurtz: (1) she did not feel

that she could trust anyone who works for the state;       see id. at 7-9; (2) she felt that

Mr. Wurtz let her sit in jail for three months without seeking and obtaining a bond

reduction, see id. at 9; (3) she did not believe Mr. Wurtz was honest with her,         see

id. ; (4) she felt Mr. Wurtz had not told her everything she needed to know,        see id.

at 10; and (5) she felt that Mr. Wurtz had not gotten in touch with the people that

he should have, see id. The trial court then denied the motion orally, finding that

petitioner’s assertions were very general, her distaste for Mr. Wurtz because he

was an attorney in the state’s employment was not dispositive, that Mr. Wurtz was

competent, effective, professional, well-trained and extremely experienced, and

that petitioner was not entitled to an attorney of her choice.      See id. at 15-18.

       Subsequently, petitioner was hospitalized and evaluated for her competency

to stand trial. While hospitalized, she was under the care of Dr. Gilbert Parks.




                                             -8-
In petitioner’s motion to determine competency, Mr. Wurtz made the following

statements:

             The only method counsel has of trying to communicate with
      his client is by passing information to Dr. Parks. Dr. Parks is not
      a lawyer, and counsel cannot be personally satisfied that [petitioner]
      is receiving proper legal information with which she can make the
      decisions that are the client’s to make, such as whether to testify or
      to enter plea negotiations.
             Counsel believes [petitioner’s] mental condition precludes her
      from thus assisting in her defense.

State R., Vol. I at 107-08.

      On November 13, 1991, shortly after petitioner was discharged from the

hospital, the trial court held a hearing on various outstanding motions. Mr. Wurtz

again moved to withdraw as counsel. In support of the motion, he stated as

follows:

             Your Honor, my request to withdraw as counsel is somewhat
      tied up with the [competence] report, as the Court knows the contents
      of that report. I respectfully request permission to withdraw from
      this case as counsel for Ms. Ferguson for the reason that although the
      doctors think she’s able to -- she’s able to cooperate with counsel,
      I have my own lay suspicions and sincere beliefs that she cannot
      cooperate with me.
             Since her release from the Larned State Security Hospital,
      I have communicated with her physician, Doctor Gilbert Parks, and
      that, as far as I know, is the only communication directly that I had
      with Ms. Ferguson until actually yesterday when I spoke with her
      briefly on the phone. Ah, I had passed several requests through
      Doctor Parks that she come in and talk to me. She has not done so.
      I do not know the reasons why except that she has a deep and abiding
      distrust of everything I do. She feels, Your Honor, that everything
      she tells me, that I pass on to the District Attorney. And the way she
      presents herself, I think she sincerely believes that. The district

                                        -9-
attorney can tell you whether it’s true or not, which, of course, it’s
not. But she believes it. If she firmly believes that, it follows that
she would be in fact protecting herself by not telling me what I need
to know in order to put on a defense.
        Your Honor, back when I first represented her, within the first
month, we had communication. During that communication, she
provided me with some details which I needed in order to begin
working up a defense. That, however, was before I had completely
investigated it myself. And as the Court may understand, without me
releasing any confidences in this request, questions have come up
which I believe that only Lena Ferguson can help me deal with. She
cannot do that. She says she cannot do that because she does not
trust me.
        One of the grounds for allowing withdrawal of counsel is that
the attorney-client relationship has deteriorated to the point that it is
effectively no relationship at all. When I spoke with Ms. Ferguson
yesterday over the mix-up, and as I advised the Court, my failure to
make sure she was notified of the hearing set yesterday, she very
clearly told me both today and yesterday, that she believed that I had
done that in order to make her look bad. In her demeanor and in her
statements, she appears to be sincere in that.
        Your Honor, a defense lawyer’s relationship with his client is
the key to a good defense, not just a competent defense. It’s
certainly a key to a competent defense. But really, in this case, it’s
a key to a defense at all.
        . . . . In the present state of our relationship, as I see it, there
being no relationship, I don’t believe I can effectively present
a defense on her behalf. And I sincerely believe that.
        As I have been preparing for this intensively for the last week
after the Court has advised us of the trial-- I was prepared once
before, but it takes some time to get back up to speed again-- there
are questions that I fear without her having some trust in me, that
I will ask one wrong question or say one wrong thing that I would
know to avoid if she could communicate with me.
        . . . . Ah, I am totally frustrated and I hope that doesn’t get
into it. But when I get frustrated, that’s a side event that causes me
not to concentrate too. And I worry about how effective I can be
under these circumstances. And I implore this Court to consider
appointing counsel knowing that it would necessarily result in
another postponement of the trial, but I think fairness requires that.

                                    -10-
State R., Tr. of Mtn. Hearing, Vol. I (Nov. 13, 1991) at 7-10.

       Mr. Wurtz went on to state that the issue of his status as a state attorney

was “not the overriding reason or subject” discussed by petitioner and himself and

“[s]he has much-- many more complaints about things that have happened in the

past.” Id. at 13. He explained that it was his sense that her distrust “is deeper

than simply who is paying the bill.”   Id. at 14. Later on in the hearing, petitioner

asked to be excused from the proceedings.      See id. at 28-29. In light of

petitioner’s request, Mr. Wurtz renewed his motion to withdraw, stating that it

was “extremely dangerous for a defense lawyer to consent to his client leaving

when there may be a question that needs to be answered” and that her request was

a “further demonstration . . . of the fact that [their] relationship is such that she

cannot help [him].”   Id. at 29. The trial court denied the motion to withdraw and

allowed petitioner to absent herself from the motion hearing.

       On November 18, 1991, Mr. Wurtz again moved to withdraw. In his brief,

he stated that:

       [S]ince [petitioner’s] release from jail she has consistently refused to
       discuss the matters which have resulted in the charges now pending
       against her. She has expressed the belief that present counsel is in
       league with the authorities who seek to punish her for the events
       which are the foundation for this action. She currently refuses to
       even come to counsel’s office to permit counsel to explain the trial
       process, seek her input on jury selection, discuss the theory of the
       case which must be presented in light of her refusal to testify, and
       generally to assist counsel in even the most rudimentary matters.


                                            -11-
State R., Vol. I at 137. In addition, Mr. Wurtz stated that, in order to preserve

client confidences he could not fully disclose the “incidents supporting his belief”

that he could not provide petitioner “constitutionally valid assistance under the

conditions” that then existed.      Id. at 139.

       The trial court denied the motion orally at a motion hearing held on the

morning of November 18, 1991, the first day of trial. At the hearing, Mr. Wurtz

stated that he had nothing to add factually to his previous motions,      see State R.,

Tr. of Jury Trial, Vol. I (Nov. 18, 1991) at 6, but that in his final preparation for

trial, he did not have petitioner’s assistance in clarifying some questions in order

to prepare for cross examination,      see id. at 7. The trial court again denied the

motion and trial proceeded, culminating in a guilty verdict. In petitioner’s

motion for a new trial, Mr. Wurtz again raised his inability to be effective

counsel. See State R., Vol. I at 155.

       Proceeding before the Kansas Supreme Court

       Petitioner raised her Sixth Amendment claim to the Kansas Supreme Court

on direct appeal of her conviction.      See Ferguson , 864 P.2d at 696. In her brief to

that court, she raised five claims, the first of which was her contention that the

trial court deprived her “of her right to counsel and a fair trial when it denied

counsel’s repeated motions to withdraw based on a total breakdown in

communications between [petitioner] and her court-appointed counsel, which


                                              -12-
resulted in counsels’ [sic] inability to present a defense to the charge of felony

murder and aggravated arson.” Br. of Appellant in the Supreme Court of Kansas

at 8. In support of her claim she stated that she and Mr. Wurtz had “an

irreconcilable conflict based on [her] distrust and dislike of him,”    and Mr. Wurtz

was not able to present what he believed was a potential claim of self defense.      Id.

at 10. Petitioner then reiterated Mr. Wurtz’s and her testimony at the hearing

before the trial court on the motion to withdraw, including petitioner’s testimony

to the effect that “[s]he distrusted him due to his failure to seek bond reduction

for three months, his lack of honesty about the case, his failure to communicate

with her about the case, and his failure to contact people she asked him to

contact,” id. at 12; detailed the sequence of events following the hearing,

including petitioner’s competency hearing, the trial court’s finding that she was

competent to stand trial,   see id. at 15-16; and described Mr. Wurtz’s continued

efforts to withdraw , see id. at 16-19. The petitioner’s appellate brief later stated

that the “distrust [between them] stemmed from . . . his failure to communicate

with [petitioner] as well as other reasons which may have stemmed from her long

term trauma.” Id. at 39. In addition to petitioner’s thorough recitation of the

events in the trial court relating to Mr. Wurtz’s attempts to withdraw, and the

reasons underlying those attempts, the Kansas Supreme Court had the trial record

before it.


                                            -13-
      In the Kansas Supreme Court’s decision upholding petitioner’s conviction,

the court iterated her claim as follows:

      [Petitioner] first contends on appeal that her Sixth Amendment right
      to counsel and her Fourteenth Amendment right to a fair trial were
      violated because the district court would not permit her appointed
      attorney to withdraw. She asserts that she “had a viable claim of self
      defense.” The contention is that her defense went undeveloped and
      unpresented due to the irreconcilable conflict between Ferguson and
      counsel.

Ferguson , 864 P.2d at 696 . The Kansas Supreme Court then went on at some

length concerning the Sixth Amendment claim, laying out in detail the history of

Mr. Wurtz’s motions to withdraw and discussing the relevant cases.       See id.

at 696-703. In rejecting her Sixth Amendment claim, the court’s analysis, for the

most part, concentrated on petitioner’s concern that a government-paid attorney

was inherently biased, and concluded that it was her own failure to cooperate that

caused the breakdown in communication.        See id. at 699-703.

      Testimony in the federal habeas proceedings

      The magistrate judge held an evidentiary hearing on petitioner’s § 2254

petition on November 13, 1998. At the hearing, Mr. Wurtz, petitioner, and

Dr. Herbert Modlin   3
                         testified. In addition, both Mr. Wurtz and petitioner

submitted affidavits to the district court in support of the petition. Since their

affidavits are repetitive of their hearing testimony, their affidavits are not


3
      Dr. Modlin’s testimony is not relevant to the exhaustion issue before us.

                                           -14-
addressed separately. Mr. Wurtz’s and petitioner’s testimony at the hearing

results in a more complete understanding of the nature of their relationship and

why it deteriorated than that culled from the state record. The relevant inquiry,

however, is whether their testimony fundamentally altered petitioner’s Sixth

Amendment claim, or merely supplemented that claim.      See Vasquez , 474 U.S.

at 260.

      The district court found that petitioner did not exhaust her claims in the

state courts. It based its decision on Mr. Wurtz’s testimony that:

      (1) petitioner was unhappy with his efforts, or lack thereof, to either
      arrange for her son to be shipped back from Saudi Arabia or to
      establish a way for her to communicate with her son; (2) petitioner
      had refused to give him information relating to her relationship with
      her ex-husband and the events surrounding the fire so that he could
      not develop a self-defense theory or a defense based upon battered
      women’s syndrome; (3) as a last resort he yelled at petitioner and
      called her names in an attempt to shock her into assisting with her
      defense; however, he believed that he actually harmed their
      relationship; (4) he could not engage in plea negotiations because the
      relationship was so damaged that she would not give him authority to
      do so; and (5) he [provided] ineffective assistance of counsel.

Fed. R., File #2, Doc. 55 at 10. The district court also described petitioner’s

testimony as follows:

      She stated that she was upset with Ronald Wurtz because he did not
      share her concerns about her son. She further testified that she did
      not believe that Wurtz could help her because she thought Wurtz was
      telling the District Attorney everything that she told him. In
      addition, she stated that the confrontational tactics used by Wurtz
      scared her and reminded her of her ex-husband. Finally, she stated


                                         -15-
      that she would not discuss personal details with Wurtz because she
      did not trust him.

Id. at 10-11. The court found that “[n]one of this information, other than the fact

that petitioner would not discuss the case with Ronald Wurtz, was presented to

the trial court or to the Kansas Supreme Court.”      Id. at 11. “There were no

specific allegations, such as those listed above, which would have supported her

general claim” and the April 17, 1991 hearing on the motion to withdraw

“indicated that the main reason petitioner was unable to trust her trial counsel was

because he was paid by the state.”    Id. The court then concluded that “these

specific, additional reasons for petitioner’s distrust of her attorney were not in the

record that was before the Kansas Supreme Court” and, “[a]s a result, the Kansas

Supreme Court concluded that petitioner chose to refuse to cooperate with her

appointed counsel and affirmed her conviction without the benefit of the evidence

which was presented to this court.”    Id. at 11-12.

      To the contrary, a review of the state record, as presented above, reflects

that many of petitioner’s concerns were either raised before the trial court by

Mr. Wurtz or by petitioner to the Kansas Supreme Court. Those that were not,

do not change the character of her claim.    4
                                                 Accordingly, while perhaps not all of


4
      We note that petitioner did not assert in the state courts that: (1) she was
unhappy with Mr. Wurtz because he did not make enough of an effort to contact
her son who was in Saudi Arabia at the time; and (2) Mr. Wurtz’s last ditch effort
                                                                        (continued...)

                                            -16-
these concerns were as fully fleshed out as they were in the context of the habeas

proceedings, they were sufficiently before the Kansas Supreme Court.

       The district court relied heavily on this court’s decision in   Demarest ,

130 F.3d 922, to guide its analysis. However, under these circumstances–i.e.,

where the reasons underlying an ineffective assistance of counsel claim were

sufficiently before the state courts, but only more fully detailed in federal habeas

proceedings–this court’s reasoning in      Demarest does not compel a finding of

nonexhaustion. In particular, the additional evidence, although potentially

strengthening petitioner’s Sixth Amendment claim to some extent, does not so

fundamentally alter her claim that it is rendered distinct from that presented to the

state courts. In contrast, in   Demarest , the petitioner presented radically new

evidence on habeas which led to this court’s conclusion that his “ineffective

assistance of counsel claim [was transformed] into one that was significantly

different and more substantial.”     Demarest , 130 F.3d at 939 (quotations omitted).




4
 (...continued)
to get her to cooperate by yelling at her and calling her names reminded her of her
ex-husband. As to the first, this falls within the rubric of her criticism of
Mr. Wurtz that he did not contact the people as she requested. As to the second,
petitioner aptly states in her brief to this court that her relationship with
Mr. Wurtz was already severely compromised as evidenced by his need to resort
to such tactics. Consequently, this is yet an additional example of the extent to
which their relationship had deteriorated and, as such, does not alter her claim nor
strengthen it to any substantial degree.

                                            -17-
      In an effort to fall within   Demarest’s ambit, respondents argue petitioner

transformed her Sixth Amendment claim from one based on distrust of an attorney

paid by the state, to one mired in the details of petitioner’s poor relationship with

Mr. Wurtz. Our review of the record does not bear this out. Mr. Wurtz clearly,

repeatedly, and emphatically informed the trial court that there were other reasons

petitioner did not trust him and would not cooperate with him. Indeed, he stated

that petitioner’s distrust of state-paid attorneys was not the overriding reason for

their bad relationship. Rather, it was the Kansas courts that focused the attention

on petitioner’s distrust of an attorney in the state’s employ. The fact that the

Kansas courts chose to concentrate on petitioner’s professed distrust of such an

attorney, however, is not dispositive of our exhaustion analysis. We conclude that

petitioner exhausted her Sixth Amendment claim in the state forum. Accordingly,

we do not reach the question whether petitioner would be barred from pursuing

her Sixth Amendment claim in a state collateral proceeding because she raised it

on direct appeal.




                                           -18-
      For the foregoing reasons, we REVERSE and REMAND the case to the

district court with directions to that court to consider petitioner’s habeas petition.



                                                      Entered for the Court



                                                      David M. Ebel
                                                      Circuit Judge




                                          -19-